Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
H. Leighton Laskey appeals the district court’s order dismissing his complaint for lack of subject matter jurisdiction and under 28 U.S.C. § 1915(e)(2)(B) (2006). We have reviewed the record and find no reversible error.* Accordingly, we affirm the district court’s judgment. Laskey v. Maryland, No. 1:12-cv-00945-JKB, 2012 WL 1900533 (D.Md. May 23, 2012). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.


 Although Laskey's pleadings reference the Equal Protection Clause and the Fourteenth Amendment Privileges and Immunities Clause, we conclude his pleadings fall far short of establishing a cognizable claim under either clause.